Title: To James Madison from Rufus King, 30 January 1788
From: King, Rufus
To: Madison, James


Dear Sir,
Boston 30. Jan 1788. Wednesday
This day for the first our President Mr. Hancock took his Seat in convention, and we shall probably terminate our business on Saturday or Tuesday next. I cannot predict the issue, but our Hopes are increasing—if Mr. Hancock does not disappoint our present Expectations our wishes will be gratified. But his character is not entirely free from a portion of caprice—this however is confidential. Farewel. Your’s &c
Rufus King
